Citation Nr: 0526085	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-05 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for fibromyositis of the 
lumbar paravertebral muscles with limitation of forward 
bending, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran had active service from November 1966 to March 
1971.

This appeal arises from an August 2001 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs which denied the benefit 
sought on appeal.  In December 2004, the Board remanded the 
appeal for further development.  The appeal has now been 
returned to the Board for further appellate action.


FINDING OF FACT

The veteran's fibromyositis of the lumbosacral paravertebral 
muscles with limitation of forward bending is manifested by 
pain and severe limitation of motion with no neurologic 
abnormalities and no ankylosis.


CONCLUSION OF LAW

A disability rating in excess of 40 percent is not warranted 
for the veteran's service-connected fibromyositis of the 
lumbosacral paravertebral muscles with limitation of forward 
bending. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Codes 5292 (effective prior 
to September 26, 2003) and 5237, 5242, 5243 (effective after 
September 26, 2003.)


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

In November 1971, the RO granted service connection and 
assigned a 10 percent rating for fibromyositis of the 
lumbosacral spine, effective in March 1971.  The veteran 
filed a notice of disagreement and subsequently perfected his 
appeal.  A March 1973 rating decision increased the 
evaluation for the back disability to 20 percent, effective 
in March 1971, and to 40 percent, effective in October 1972, 
under Diagnostic Code 5292-5021.  In April 1974, the RO 
notified the veteran that the increased rating was considered 
a substantial grant of the benefit sought and unless he 
notified the RO to the contrary, the appeal was considered 
withdrawn.  The 40 percent rating is now protected.  See 
38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2004).

In December 2000, the veteran filed a claim for an increased 
rating.  He appealed the August 2001 decision denying the 
claim.  Thus, the issue on appeal is whether the veteran is 
entitled to a rating greater than 40 percent for 
fibromyositis of the lumbosacral paravertebral muscles with 
limitation of forward bending.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor. 38 
C.F.R. § 4.3. If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10 (2004).  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint. A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant." 38 C.F.R. 
§ 4.40 (2004).

The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The increased rating for the veteran's disability was 
established in March 1973 under 38 C.F.R. §4.71a, DC 5021 for 
myositis.  This rating code directs that disabilities will be 
rated on limitation of motion of affected parts.  The RO 
rated the veteran's fibromyositis of the lumbosacral muscles 
with limitation of forward bending under 38 C.F.R. §4.71a, DC 
5292 for limitation of motion of the lumbar spine.  Prior to 
September 23, 2002, this rating provided a maximum rating of 
40 percent for severe limitation of motion of the lumbar 
spine.  Thus, the veteran is not entitled to a higher 
disability rating under DC 5292 before September 23, 2002.  
Even though the veteran may suffer functional impairment due 
to pain, pain may not be the basis for an award under a 
diagnostic code in excess of the maximum evaluation under 
that code.  Spencer v. West, 13 Vet. App. 376, 382 (2000).  

However, the Board must also consider the possibility of a 
higher rating under another diagnostic code, see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Prior to September 23, 
2002, disability ratings in excess of 40 percent were 
available for residuals of fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), and 
ankylosis of the lumbar spine (DC 5289).  It is neither 
contended nor shown, however, that the veteran has ever had 
ankylosis or fractures of his vertebra.  In addition, an 
increased rating may be available for intervertebral disc 
syndrome (DC 5293.)  In accordance with the regulations prior 
to September 23, 2002, a maximum disability rating of 60 
percent was available for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

To determine whether a higher disability rating is available 
under DC 5293, the Board will consider evidence to include a 
VA treatment record dated March 2001, indicating that the 
veteran had low back pain and a CT scan revealed a herniated 
disc in the lumbosacral spine.  In June 2001, the veteran 
underwent a VA examination.  The examiner found "no real 
radicular symptoms" although the examiner noted that the 
veteran occasionally had pain radiating into the right 
posterior hip region.  The veteran had normal strength, no 
subjective sensory defects, and normal deep tendon reflexes 
in his lower extremities; as well as negative straight leg 
raising.  As a result, the examiner found mild to moderate 
degenerative disc disease at L5-S1 with no indication of 
nerve root impingement.

In October 2003, the veteran underwent another VA 
examination.  He reported three to four episodes of back pain 
per year that were "somewhat incapacitating secondary to the 
discomfort."  The veteran complained of some radiating pain 
into the buttocks and some occasional mild numbness into the 
legs and perineum.  However, all testing of strength, sensory 
response, and tendon reflexes were normal.  The examiner 
found evidence of degenerative changes in the lumbar spine, 
but no evidence of radiculopathy.

A November 2003 VA radiology report indicates that the 
veteran had multilevel degenerative disc disease and facet 
disease.  Finally, in May 2005, the veteran underwent another 
VA examination.  He complained of constant low back pain with 
severe spasms several times per hour.  Again, all strength, 
sensory response, and tendon reflexes were normal.  The 
examiner found no evidence of neurologic deficits as a result 
of the veteran's low back disability.  

Based on the above medical evidence, the veteran is not 
entitled to a rating in excess of 40 percent under DC 5293, 
as in effect prior to September 23, 2002 as no objective 
neurological findings have been demonstrated upon 
examination.

The regulations for disabilities of the spine have undergone 
several changes during the period of the veteran's appeal.  
When a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet App 312-13 (1991).  When 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
As a result, prior to each respective effective date, the 
Board may apply only the previous version of the rating 
criteria.  

The rating criteria for limitation of motion of the lumbar 
spine did not change between September 23, 2002 and September 
26, 2003.  However, under DC 5293, as in effect from 
September 23, 2002, and prior to September 26, 2003, 
intervertebral disc syndrome could be rated either on the 
basis of the total duration of incapacitating episodes, over 
the past 12 months, or by combining under 38 C.F.R. § 4.25, 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the last 12 months.  A 60 
percent disability rating is warranted where the evidence 
reveals incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  

Under an amendment to the rating schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003) (effective 
Sept. 26, 2003).  Intervertebral disc syndrome was assigned a 
new diagnostic code number (5243), and the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine, and the above-mentioned instruction 
was re-phrased to state that intervertebral disc syndrome 
(pre-operatively or post-operatively) is to be evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome").  (The Board 
notes that some of the Notes were inadvertently omitted when 
Diagnostic Code 5293 was re-published as Diagnostic Code 5243 
in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004)).  Note (1) to the 
Diagnostic Code 5243 defines an "incapacitating episode" as 
"a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" were defined as "orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  Note (2) states that, when evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  The note 
further instructs to evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Finally, Note (3) 
states that if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

Under the regulations in effect from September 23, 2002 to 
September 26, 2003 and after September 26, 2003, the veteran 
is not entitled to a separate rating for intervertebral disc 
syndrome because there is no evidence that he has had 
incapacitating episodes as defined by the regulations.  
Specifically, he has had "somewhat" incapacitating 
episodes, but there is no indication that a doctor prescribed 
bed rest as treatment for these episodes.  Moreover, the 
veteran is not entitled to a separate rating for neurologic 
symptoms (which may be combined with orthopedic symptoms) 
because objective neurologic abnormalities have not been 
shown on examination.  38 C.F.R. § 4.71a, DC 5293 (effective 
prior to and after September 23, 2002) and 5243 (effective 
after September 26, 2003.)

As to whether the veteran is entitled to a rating in excess 
of 40 degrees for limitation of motion, under the General 
Rating Formula for Diseases and Injuries of the Spine, 
effective Sept. 26, 2003, the veteran's disability would be 
rated under DC 5242 for Degenerative Arthritis of the Spine 
or 5237 for lumbosacral strain.  Applying this formula, a 40 
percent disability rating is provided for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is provided for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is provided for ankylosis of the entire spine. These 
evaluations are for application with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease. Id.  This clearly implies that the factors for 
consideration under the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), are now contemplated in the rating assigned 
under the general rating formula.  

In the veteran's October 2003 VA examination, his spine's 
range of motion was forward flexion to 45 degrees, extension 
to 10 degrees, lateral bending to 30 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  He had pain and the 
extremes of the ranges of motion.  During his May 2005 VA 
examination, the veteran's spine's range of motion was 
flexion from 0-30 degrees, lateral bending was 10 degrees 
bilaterally, and lateral rotation was 20 degrees bilaterally.  
The ranges of motion were limited by pain, although the 
veteran was relatively pain-free from 0-30 degrees flexion.  
Even considering the veteran's functional limitations due to 
pain, because there is no evidence of unfavorable ankylosis 
of the thoracolumbar spine or the entire spine in the claims 
file, the veteran is not entitled to a rating in excess of 40 
percent for his disability. 

When viewing the overall disability picture, it is held that 
the service connected disability more nearly approximates the 
level of severity contemplated by a 40 percent rating for 
fibromyositis of the lumbosacral paravertebral muscles with 
limitation of forward bending on the basis of severe 
limitation of motion both under the old and new regulations.  
All reasonable doubt has been resolved in favor of the 
veteran in reaching this conclusion.  

II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  The final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date. 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied in this case.  The veteran was sent letters 
concerning the VCAA in May 2001 and August 2003, and the text 
of 38 C.F.R. § 3.159 was included in a January 2003 statement 
of the case (SOC) and June 2005 supplemental statement of the 
case (SSOC).  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
that informed him of the type of information and evidence 
necessary for establishing an increased rating.  Furthermore, 
by virtue of the rating decision on appeal and the SOCs, he 
was provided with specific information as to why his claim 
was not granted, and of the evidence that was lacking. 

As for elements (2) and (3), the Board notes that the VCAA 
letters, along with the SOC, notified the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the August 2003 VCAA letter informed him that VA would obtain 
relevant records held by any federal agency make reasonable 
efforts to obtain relevant records not held by federal 
agencies; while the appellant was ultimately responsible for 
supporting his claim with appropriate evidence.  

Finally, with respect to element (4), the Board notes that 
the appellant supplied with the complete text of 38 C.F.R. § 
3.159(b)(1), from which the Court took this notification 
requirement, in the January 2003 SOC and June 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than a formal VCAA notice letter to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication- the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Pelegrini Court also held that a section 5103 notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the adverse AOJ decision upon 
which this appeal is based was made in August 2001, after the 
veteran received VCAA notice in May 2001.  Although the 
veteran was given a section 5103(a) notice letter in May 
2001, the Board acknowledges it has been augmented by the 
August 2003 letter after the August 2001 decision.  

However, VA took a reasonable approach of providing a section 
5103 notice in a commonsense manner consistent with the 
procedural posture of the case; a rule of construction 
adopted by the United States Supreme Court in similar cases 
where procedural rules are applied retroactively.  See 
Landgraf v. USI Film Products, 511 U.S. 244, 280 (1994); 
Lindh v. Murphy, 512 U.S. 320, 328-29 (1997).  The Court 
explicitly stated in Pelegrini at 120 that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the AOJ decision: "[W]e do not hold that . . . [a] case in 
which pre-AOJ-adjudication notice was not provided . . . must 
be returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ." The Board interprets this 
to mean that the intent and purpose of the law are to provide 
a full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted.  The Board has conducted such an evaluation here 
and has determined that adequate notice was provided, as set 
forth above.  The record is not incomplete due to VA action 
or inaction with respect to VCAA notification.  The appellant 
has the right to content-complying notice and proper 
subsequent VA process, and has been provided with such notice 
and process.  Therefore, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA's notices.

There is no basis for concluding that harmful error has 
occurred to this veteran.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence to support 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).  The Board finds that no prejudicial error results 
from the augmentation of the veteran's section 5103 notice 
following the RO's initial decision this case.  

B.  Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC) as well as private and VA treatment records, 
and the veteran was given VA examinations.  Accordingly, the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
the claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

A disability rating in excess of 40 percent for fibromyositis 
of the lumbosacral paravertebral muscles with limitation of 
forward bending is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


